Citation Nr: 1826107	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to December 1999.  

This matter originated from an April 2016 Board of Veterans Appeals (Board) remand, which determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In April 2016 the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     


FINDING OF FACT

There is no persuasive evidence of record that shows that the Veteran's service connected disabilities preclude him from light physical work and sedentary work.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration. The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16 (b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

III.  FACTS AND ANALYSIS 

During the Veteran's June 2014 Board Hearing, the Veteran testified that his symptoms affect him at work sometimes requiring him to leave work.  The Veteran reported that it was hard for him to maintain a job, and that he had been through several jobs.  The Veteran stated that he had to resign from a job due to pain as the result of his service connected disabilities.  The Veteran also reported that he had previously been employed by a "temp" service.   

In the instant case, the Veteran is service connected for status post left inguinal hernia repair with chronic pain at 30 percent, chronic mechanical lower back pain at 20 percent, degenerative disc disease/cervical spine stenosis at 20 percent effective June 13, 2016 (10 percent prior to June 13, 2016), right upper extremity radiculopathy at 20 percent effective June 13, 2016, stomach disability at 10 percent, scar rated at 0 percent, and incomplete nerve paralysis at 0 percent.  For the period beginning June 13, 2016, the Veteran meets the schedular rating as the neck and radiculopathy disabilities are of common etiology and combine to meet the criteria of one disability rated 40 percent with sufficient additional disability to bring the combined rating to 70 percent.  Prior to June 13, 2016, the schedular rating is not met.    

The Board notes that the claim was previously sent to the Director of Compensation Service for consideration of the Veteran's entitlement to a TDIU on an extraschedular basis.  The January 2018 opinion stated that based upon the totality of the evidence of record and because physical and sedentary occupational activity is possible with limitations regarding prolonged standing and walking due to back, neck, and hernia conditions, and that because no service-connected disabilities were identified individually or collectively as the sole reason for the Veteran's unemployability, TDIU is not warranted on an extraschedular basis.  The Board agrees.  

VA Form 21-8940 dated June 2016 shows that in response to the question of history of employment for the past 5 years, the Veteran indicated that he worked as a bulk loader from May 2009 to January 2011, for 40 hours a week during which time he lost 6 months to illness.  From November 2011 to March 2016, he worked as a machine operator for 40 hours a week during which time he lost 3 months to illness.  In response to the question of whether the Veteran tried to obtain employment since he became too disabled to work, he indicated that he applied in April 2016 to work as a technician.  

A May 2015 VA examination report noted that the Veteran is diagnosed with residuals of a resolved inguinal hernia.  The Veteran reported that he had two surgeries to repair the hernia, but still has pain in the inguinal area.  The examiner stated that the Veteran's condition limits the Veteran's ability to work inasmuch as the Veteran has a limited ability to lift due to restrictions imposed by risk of reoccurrence of the hernia.  A January 2016 VA examination report noted that the Veteran's hernia condition restricts him from lifting anything over 20 pounds.  A March 2017 VA examination report indicated that the Veteran will require assistance with pushing, pulling, lifting or carrying any moderate to heavy loads.  

An October 2016 VA examination report regarding the Veteran's low back pain noted that the Veteran's ability to work was impacted by pain, and prevented the Veteran from performing any heavy lifting or carrying.  A July 2014 Compensation and Pension examination report noted that the Veteran was diagnosed with degenerative arthritis of the cervical spine, and that the Veteran's cervical spine disability does not impact his ability to work.  The Veteran was shown to have limited range of motion and pain on movement.  A June 2016 VA examination report on the Veteran's cervical spine condition indicated that the Veteran's current functional status permits physical and sedentary employment, but that is obviated by efforts to avoid prolonged activity due to pain, and to avoid heavy lifting.  

A June 2016 VA examination report noted that current functional status regarding the Veteran's nerve conditions including his right upper extremity radiculopathy and ilio-inguinal neuropathy permit physical and sedentary employment.  A VA October 2017 opinion diagnosed the Veteran with colitis, and stated that the Veteran's intestinal condition does not impact the Veteran's ability to work.  An April 2015 VA opinion stated that the Veteran has a left inguinal region scar that is not painful or unstable, and does not impact the Veteran's ability to work.  

According to the Veteran's paperwork he has two years of a college education.  As such, the Board finds that the Veteran's level of education does not prevent him from performing sedentary work.  After reviewing the record evidence, the Board finds that the Veteran is not unemployable due solely to his service connected disorders, as no evidence of record persuasively shows an inability to perform light physical work or sedentary work.  The Board is cognizant of the Veteran's contentions, but finds the medical opinions more probative and persuasive.  The Veteran's statements describing his symptoms are considered competent evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). These statements, however, must be viewed in conjunction with the objective medical evidence.  In this regard, the objective medical evidence, including the VA examination reports, contains the information necessary to assess the actual functional impairment caused by the Veteran's disabilities, and the VA examiners considered the Veteran's reported symptomatology when providing their assessments.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability. See 38 C.F.R. § 4.1. The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.  Here, the medical evidence shows that while the Veteran's disabilities seriously impact his ability to work, he is not precluded from performing light physical work with restrictions and sedentary work.  For these reasons, the Board finds that the Veteran is not entitled to a TDIU. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


